               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,        )
                                 )
               Plaintiff,        )
                                 )
               v.                )      Criminal No. 2019-02
                                 )
RUDY COOK,                       )
                                 )
               Defendant.        )
                                 )




ATTORNEYS:

Gretchen Shappert, United States Attorney
Everard E. Potter, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America,

Omodare Jupiter, FPD
Gabriel J. Villegas, AFPD
Office of the Federal Public Defender
St. Thomas, U.S.V.I.
     For Rudy Cook.




                              ORDER

GÓMEZ, J.

      Before the Court is the application of Rudy Cook (“Cook”)

to waive his speedy trial. For the reasons stated herein, the

time to try this case is extended up to and including April 30,

2019.
United States v. Diaz-Diaz
Criminal No. 2018-24
Order
Page 2

     While the Speedy Trial Act requires that defendants be

tried within seventy days of indictment, the Court specifically

finds that extending this period would be in the best interest

of justice for several reasons. First, an extension is necessary

to allow Cook time to investigate the case and review discovery.

Second, Cook made his request with the advice and consent of

counsel. Third, without an extension, Cook would be denied

reasonable time necessary to explore plea options and prepare

for trial.

     Consistent with these concerns, the United States Court of

Appeals for the Third Circuit has recognized that “whether or

not a case is ‘unusual’ or ‘complex,’ an ‘ends of justice’

continuance may in appropriate circumstances be granted.”

United States v. Fields, 39 F.3d 439, 444 (3d Cir. 1994); United

States v. Dota, 33 F.3d 1179(9th Cir. 1994) (“An ends of justice

continuance may be justified on grounds that one side needs more

time to prepare for trial [even if the] case [i]s not

‘complex.’”); see also United States v. Lattany, 982 F.2d 866,

883 (3d Cir. 1992) (“[T]he district court did not abuse its

discretion when it delayed the trial to give counsel . . .

opportunity to . . . decid[e] upon and prepar[e] an appropriate

defense.”); United States v. Brooks, 697 F.2d 517, 522 (3d Cir.

1982) (holding there was no abuse of discretion where district
United States v. Diaz-Diaz
Criminal No. 2018-24
Order
Page 3

court found that     multiple count, multiple defendant “case was

complex and required additional time for adequate

preparation.”).

     The premises considered; it is hereby

     ORDERED that the time beginning from the date of this order

granting an extension through April 30, 2019, shall be excluded

in computing the time within which the trial for Rudy Cook must

be initiated pursuant to 18 U.S.C. § 3161.




                                      S\
                                           Curtis V. Gómez
                                           District Judge
